 

UNITED STATES DlSTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

Motion and Order for Admission Pro Hac Vice

 

 

 

 

Division Houston "Case Number l 4:18-cv-02762

 

Gena Norris and Car|os Ray "Chuck" Norris

 

 

' versus

 

 

' 7 \ `*)J 74 ns
. ` ="~s tit HXSS
l\/|cKesson Corporatlon, et al. southem EF."c_EDlM

 

 

 

 

 

 

 

Lawyeth Narne . ` Todd A_ Wa|burg DivldJ.Bmd|ey,ClerkolCo\lr!
Fll‘m ’ ' v Cutter LaW P.C. ’ -
, ` Stre_et ; ` Sacramento, CA 95864
T;:;hg;nzel§c(§£:n fV 888-285-3333; twalburg@cutter|aw.com
"Licensed: State &`N'u!m-ber. ‘ Ca|lfornla Bar Number 121407
Federal Bar & Number

Name of party applicant Seeks to P|aintiffs
appear for:
Has applicant been sanctioned by any bar association or court? Yes No v/

On a separate sheet for each sanction, please supply the full particulars

 

 

Dated¢ 11/19/2018 Signed: /S/Todd A-Wa'burg

 

 

 

 

The state bar reports that the applicant’s status is; in good stquing (see attachment) / ,_¢';m

Dated: l\ 'L/' lb Clerl<’s signature UW

\(,

This lawyer is admitted pro hac vice.

"

 

 

 

 

 

 

 

lb Order

 

 

 

1Dated:

 

 

United States District Judge

THE STATE BAR
OF CALIFORNIA

180 HOWARD STREET, SAN FRANCISCO, CALIFORNIA 94105~1617 TELEPHONE: 888-800-3400

 

 

CERT|FICATE OF STAND|NG

July12, 2018

TO WHOM |T MAY CONCERN:

This is to certify that according to the records of the State Bar, TODD ALAN
WALBURG, #213063 was admitted to the practice of law in this state by the
Supreme Court of Ca|ifornia on June 4, 2001; and has been since that date,
and is at date hereof, an ACTIVE member of the State Bar of Ca|ifornia; and
that no recommendation for discipline for professional or other misconduct
has ever been made by the Board of Trustees or a Disciplinary Board to the
Supreme Court of the State of Ca|ifornia.

THE STATE BAR OF CALiFORN|A

id.\fv~

Denise Ve|asco
Custodian of Records

